DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, there is no teaching or suggestion in the art of record disclosing a semiconductor device comprising a first copper metal wiring disposed in a first insulating layer that contains at least carbon or hydrogen and a second aluminum containing wire disposed on a second insulating layer, in combination with first and second blocking layers that contain no carbon as in accordance with the limitations of claim 1.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-16.
Regarding claims 17-18, there is no teaching or suggestion in the art of record disclosing a semiconductor device comprising two metal wirings, two blocking layers, a via contact and four insulating layers configured in accordance with the limitations of claim 17, wherein the first insulating layer includes at least one of carbon or hydrogen and the two blocking layers contain no carbon. Therefore, independent claim 17 is deemed allowable along with its dependent claim 18.

Regarding claims 19-20, there is no teaching or suggestion in the art of record disclosing a semiconductor device comprising two metal wirings, two blocking layers, a via contact and four insulating layers configured in accordance with the limitations of claim 19, wherein the first insulating layer includes at least one of carbon or hydrogen and the two blocking layers contain no carbon.  Therefore, independent claim 19 is deemed allowable along with its dependent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/8/22